Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US2015/0378480 A1 to Craig et al. (Craig) and U.S. Patent Application Publication No. 2017/0316901 A1 to Sawada et al. (Sawada).
As to claim 1, Craig discloses a knob (118) comprising: an operation portion (130 and 134) comprised of a ring-shaped conductive member (134, 138, which are connected to 126) (Fig. 4, Par. 27), a rotational operation being performed on the operation portion (130 and 134) (Par. 27); a rotary supporting member (140) comprised of a ring-shaped member (Fig. 4, Par. 27) and fixed onto a capacitive type touch panel (14) (Fig. 1, Par. 30), the rotary supporting member (140) rotatably supporting the 
Craig does not expressly disclose the rotary supporting member comprised a non-conductive member, and a concave groove is disposed in the rotary supporting member, the conductive conducting terminal portions being rotated inside the concave groove integrally with the operation portion, wherein the operation portion is divided into a plurality of areas electrically insulated from each other in a circumferential direction, and at least two of the conducting terminal portions are mounted to different areas of the plurality of areas.
Sawada discloses the rotary supporting member (11) comprised a non-conductive member (Figs. 3, 10, Par. 43), wherein a concavity opening upward (concave groove) is disposed in the rotary supporting member (11) (Figs. 3, 10, Par. 43), the conductive conducting terminal portions (18, 22) being rotated inside the concave groove integrally with the operation portion (25, 23) (Figs. 1, 4-5, Pars. 50, 102), wherein the operation portion (25, 23) is divided into a plurality of areas (25, 23) electrically insulated from each other in a circumferential direction (Fig. 10, Pars. 47, 49-50) and at least two of the conducting terminal portions (18, 24, 22) are mounted to different areas of the plurality of areas (23 and 25) (Figs. 1, 3, Pars. 56, 58).

As to claim 2, Craig as modified discloses a conductive connecting member (16) electrically connected to the operation portion (23) and rotating integrally with the operation portion (23) (Sawada’s Figs. 3, 10, Par. 56), wherein the conductive connecting member (16) presses the plurality of conducting terminal portions (18, 24) against the concave groove (Sawada’s Figs. 1, 3, 10, Par. 50), and also applies a force in a direction toward a center of rotation to the rotary supporting member (11) (Sawada’s Figs. 1, 3, 10, Par. 50).  It would have been obvious to one of ordinary skill in the art to have modified Craig with the teaching of Sawada to provide an improved input device as suggested by Sawada (Par. 7).
As to claim 3, Craig as modified discloses at least two of the conducting terminal portions (Sawada’s 18, 24, 22) have surfaces that are in contact with the concave groove (Sawada’s Figs. 4-5, Pars. 50, 102) and different from each other in area (Sawada’s Figs. 1, 4-5, Pars. 50, 102).  It would have been obvious to one of ordinary skill in the art to have modified Craig with the teaching of Sawada to provide an improved input device as suggested by Sawada (Par. 7).
As to claim 4, Craig discloses a capacitive type touch panel to which the knob (118) is fixed (Figs. 1, 4, 5, Par. 21, 28): andBIRCH. STEWART. KOLASC H & BIRCH. LLPDRA DRA tknApplication No.: NEWDocket No.: 1163-1617PUS1Page 4 of 6 a display integral with the touch panel for displaying information (Figs. 1, 4, 5, Par. 21, 24, 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
US 2010/0026532 A1 to Shimizu et al. teaches a rotary input device for detecting the direction and angle of rotation,
US 2007/0242057 A1 to Zadesky et al. teaches a touch pad for a handheld device configured to receive input from a sliding motion of a finger,
US 7,297883 B2 to Rochon et al. teaches a rotatable electrical switch with multiple switching ways for input detection,
US 6,636,197 B1 to Goldenberg et al. teaches a haptic knob for scrolling list with detents and rate control borders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        
/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692